DETAILED ACTION
	Applicant’s amendments to the claims, filed on 6/7/2021, were received. Claims 21-35 were canceled. Claims 39-44 were added.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Huycke on 6/11/2021.

The application has been amended as follows: 

Claim 36 (Amended): please amend to read as “and wherein the impregnation zone comprises a plurality of contact surfaces defined on only one of the first inner surface or the second inner surface, wherein the rovings contact the contact surfaces.” in the last line.


Claim 38 (Amended): The method of claim 36, wherein the plurality of rovings traverse from the impregnation zone through a land zone, the land zone positioned downstream of the impregnation zone in a run direction of the plurality of rovings.


Election/Restrictions
Applicant’s election of Group II, Species B, claims 36-38 in the reply filed on 6/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 21-35 were canceled.

Claim Interpretation
The limitation “wherein the impregnation zone comprises a plurality of contact surfaces defined on only one of the first inner surface or the second inner surface” in claim 36 has been interpreted in view of Applicant’s specification as a negative limitation precluding one of the first inner surface or the second inner surface from having the plurality of contact surfaces (Spec., para 0065). See MPEP 2173.05(i).



Reasons for Allowance
Claims 36-44 are allowed. The invention of independent claim 36 is drawn to a method for impregnating a plurality of fiber rovings with a polymer resin. The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of independent claim 36, wherein the impregnation section comprises a first plate defining a first inner surface and a second plate spaced apart from the first plate and defining a second opposing inner surface, the impregnation zone being defined between the first plate and the second plate, and wherein the impregnation zone comprises a plurality of contact surfaces defined on only one of the first inner surface or the second inner surface, wherein the rovings contact the contact surfaces.
Support for the allowable subject matter can be found in Fig. 14 of Applicant’s Drawings and the description thereof (Spec., para 0065).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717